DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 were rejected in Office Action mailed on 12/09/2020.
	Applicant filed a response and amended claims 1-12.
	Claims 1-21 are currently pending in the application, of claims 17-21 are withdrawn from consideration. 
	The merits of claims 1-16 are addressed below.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, line 2, “lithium metal” should read - -a lithium metal- -.
In claim 1, line 8, “lithium and lithium salts and/or compounds” should read - -the lithium metal and lithium salts and/or compounds- -.
In claim 1, line 10, “lithium metal” should read - -the lithium metal- -.
In claim 1, line 10-11, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.   
In claim 3, line 2-3, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.

	In claim 5, line 10, “the lithium metal” should read - -the lithium metal anode- -.
	In claim 5, line 12, “lithium metal” should read - -the lithium metal anode- -.
	In claim 5, line 14-15, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.
	In claim 6, line 2, “the lithium metal” should read - -the lithium metal anode- -.
	In claim 7, line 2, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.
	In claim 7, line 2, “the lithium metal” should read - -the lithium metal anode- -.
	In claim 8, line 2, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.
	In claim 8, line 2, “the lithium metal” should read - -the lithium metal anode- -.
	In claim 9, line 10, “the lithium metal” should read - -the lithium metal anode- -.
In claim 9, line 12, “lithium metal” should read - -the lithium metal anode- -.
In claim 9, line 12-13, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.
In claim 10, lines 2, “the lithium metal” should read - -the lithium metal anode- -.
In claim 11, lines 2, “the lithium metal” should read - -the lithium metal anode- -.
In claim 11, line 2, “the acid” should read - -the acid dissolved in the nonaqueous solvent- -.
In claim 12, lines 2, “the lithium metal” should read - -the lithium metal anode- -.
- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1
“an artificial interphase layer penetrating to a depth within a surface of the lithium metal”. There is no explicit or implicit disclosure and drawings pertaining to the interphase layer penetrating a depth within a surface of the lithium metal.
the artificial interphase layer “consists of lithium and lithium salts and/or compounds”. Page 10, lines 10-17 of the instant specification recites “the composition of the artificial interphase created with boric acid shows the presence of boron, oxygen and sulfur atoms which are homogenously dispersed across the surface…the inventors have found that the surface seems to be primarily BO2, although EDS cannot detect lithium and therefore, an exact composition may not be indicated by this data”. Further, page 12, line 12 discloses “the artificial interphase layer comprises salts and/or compounds resulting from reaction of lithium metal and acid dissolved in a nonaqueous solvent”. As such, the above citations do not particularly imply that lithium and or lithium salts are exclusively formed upon lithium reacting with the acid.
In claim 2, 6 and 10, the newly added limitations do not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant. The limitations are the following: 
“the depth to which the artificial interphase layer penetrates the lithium metal is from 1 to 1000nm”. Page 12, line 4-7 of the instant specification, discloses “the artificial interphase layer may be formed from 1nm to 1000nm”. The above citation does not imply that the artificial interphase penetrates on a depth of the lithium metal. Rather, it is described as a depth or a thickness of the artificial interphase. 
In claim 3-4, 7-8, and 11-12, the newly added limitations do not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant. The limitations are the following: 
“the acid contacted with the lithium metal to obtain an artificial interphase layer”. Page 3, lines 8-12 recites “artificial interphase, comprising salts and/or compounds resulting from reaction of lithium metal and acid dissolved in an nonaqueous solvent”. The term “contacted” is interpreted as being different from “reaction”. For instance, it is known that self-assembled monolayers are formed in a surface of a substrate spontaneously by absorption when contacting the surface of the substrate to a solution of certain functional groups (e.g., thiols, silanes, phosphates)1. In the other hand, corrosion is an example when a reaction occur to form metal oxides in the surface of a metal substrate 2. As such, there is no implicit or explicit disclosure pertaining to the artificial interphase obtained by contacting the acid with lithium metal. 
In claim 5 and 9, the newly added limitations do not appear to be supported by the originally filed specification including the drawings. Particularly, the section of the specification cited by the applicant. The limitations are the following: 
“an artificial interphase layer which penetrates to a depth within the surface of the lithium metal anode”. There is no explicit or implicit disclosure and drawings 
“the artificial interphase layer consists of lithium salts and/or compounds resulting from contacting the lithium metal”. The term “contacting” is interpreted as being different from “reaction”. For instance, it is known that self-assembled monolayers are formed in a surface of a substrate spontaneously by absorption when contacting the surface of the substrate to a solution of certain functional groups (e.g., thiols, silanes, phosphates)3. In the other hand, corrosion is an example when a reaction occur to form metal oxides in the surface of a metal substrate 4. As such, there is no implicit or explicit disclosure pertaining to the artificial interphase obtained by contacting the acid with lithium metal.
“the lithium salts and/or compounds are derived from reaction of lithium metal with the acid”. Page 10, lines 10-17 of the instant specification recites “the composition of the artificial interphase created with boric acid shows the presence of boron, oxygen and sulfur atoms which are homogenously dispersed across the surface…the inventors have found that the surface seems to be primarily BO2, although EDS cannot detect lithium and therefore, an exact composition may not be indicated by this data”. Further, page 12, line 12 discloses “the artificial interphase layer comprises salts and/or compounds resulting from reaction of lithium metal and acid dissolved in a nonaqueous solvent”. As such, the above citations do not particularly 
Regarding dependent claims 13-16, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 recite the limitations “the artificial interphase layer consists of lithium salts and/or compounds resulting from contacting the lithium metal with an acid dissolved in a nonaquous solvent, the lithium salts and/or compounds are derived from reaction of lithium metal with the acid”. It is not clear what is required by these limitations as the lithium salts and/or compounds result from contacting the lithium metal with an acid dissolved in an aqueous solvent but also from a reaction of lithium metal with the acid. The term “contacting” is interpreted as being different from “reaction”. For instance, it is known that self-assembled monolayers are formed in a surface of a substrate spontaneously by absorption when contacting the surface of the substrate to a solution of certain functional groups (e.g., thiols, silanes, phosphates)5. In the other hand, corrosion is an example when a reaction occur to form metal oxides in the surface of a metal substrate 6.   
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication 2016/0380314).
Regarding claim 1, Yang discloses a lithium electrode, comprising:
a lithium metal (i.e., lithium metal electrode) (abstract) (12) (paragraph [0006], [0180]-[0181], [0184]) (figure 1); and 
an artificial interface layer (i.e., protective film) (13) is on a surface of the lithium metal (as shown in figure 1) (paragraph [0151]);
wherein the artificial interface layer (13) contacts a liquid electrolyte or a solid electrolyte (paragraph [0118], [0151]) (as shown in figure 1) and consists of lithium salts and/or compounds (i.e., lithium salt and polyvinyl alcohol graft copolymer) (paragraph [0066]-[0069]), and
the artificial layer conducts lithium ions and is nonconductive of electrons (i.e., exhibits ion conductivity) (paragraph [0143]).
a product and not drawn to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability.  A skilled artisan would understand that a reaction would occur between a surface of the lithium metal and an acid dissolved in a nonaqueous solvent given the conditions above described in Yang. 
As to the particulars of the artificial interphase layer formed in a depth and penetrates a surface of the lithium metal, Yang teaches the artificial interphase (i.e., protective film) (13) is 

    PNG
    media_image1.png
    356
    521
    media_image1.png
    Greyscale

Regarding claim 2, Yang discloses the lithium electrode of a lithium metal having an artificial interface layer (i.e., protective film) as described above in claim 1. Yang discloses the artificial interface layer is from about 1µm to 20µm (1000nm to 20000nm) (paragraph [0072]). It is noted that Yang differ in the exact same thickness range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness range of Yang overlap the instant claimed thickness range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As to the particulars of the artificial interphase penetrating in 
 Regarding claim 3-4, Yang discloses the acid is an organic or inorganic acid such as boric acid (paragraph [0049]). With regards to the limitation “acid contacted the lithium metal to obtain the artificial interphase”, such has been addressed above in claim 1.
Regarding claim 5, Yang discloses an electrochemical cell (i.e., lithium metal battery) (paragraph [0049]), comprising:
a lithium metal anode (i.e., lithium metal electrode) (abstract) (12) (paragraphs [0006], [0015], [0180]-[0181], [0184]) (figure 1);
a cathode capable of absorbing and release lithium ions (paragraphs [0014], [0156], [0158]); and 
a non-aqueous electrolyte (14a) arranged between the lithium metal anode and the cathode (as shown in figure 1) (paragraphs [0016], [0117]-[0118]);  
wherein the lithium metal anode comprises an artificial interface layer (i.e., protective film) (13) contacting the lithium metal anode (as shown in figure 1) (paragraph [0151]);
wherein the artificial interface layer (13) contacts a liquid electrolyte or a solid electrolyte (paragraph [0118], [0151]) (as shown in figure 1) and consists of lithium salts and/or compounds (i.e., lithium salt and polyvinyl alcohol graft copolymer) (paragraph [0066]-[0069]), and

Yang  does not explicitly disclose the particulars of the artificial layer is obtained or derived by contacting or by a reaction of the lithium metal with an acid dissolved in a nonaqueous solvent. However, Yang discloses the artificial interface layer (i.e., protective film) (13) is produced from the process of reacting a lithium metal with polyvinyl alcohol acrylonitrile graft copolymer which is produced using an acid (i.e., boric acid) and a nonaqueous solvent (i.e., DMSO) (paragraph [0045]-[0050], see example 1 – paragraphs [0203]-[0206]) (the claimed invention uses boric acid with DMSO – see paragraphs [0051]-[0056] of the instant published application). Further, Yang discloses the salt may be uniformly distributed in the artificial interface layer (i.e., protective film) (13) by controlling the amount of nonaqueous solvent (i.e., DMSO) in the artificial interface layer (i.e., protective film) (paragraph [0141]-[0143]) which clearly demonstrate a reaction where salts and/or compounds are present. From example 1 (paragraphs [0203]-[0206]), it appears the chemical process involve several reactions where lithium metal and an acid is used to produce the artificial interface and the electrode. Nonetheless, it is noted that the present claims are drawn to a product and not drawn to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability.  A skilled artisan would understand that a reaction would occur between a surface of the lithium metal and an acid dissolved in a nonaqueous solvent given the conditions above described in Yang. 

Regarding claim 6, Yang discloses the lithium electrode of a lithium metal having an artificial interface layer (i.e., protective film) as described above in claim 1. Yang discloses the artificial interface layer is from about 1µm to 20µm (1000nm to 20000nm) (paragraph [0072]). It is noted that Yang differ in the exact same thickness range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness range of Yang overlap the instant claimed thickness range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As to the particulars of the artificial interphase penetrating in a depth of the lithium metal, Yang teaches the artificial interphase (i.e., protective film) (13) is disposed on the surface of the lithium metal (i.e., negative electrode) (12) (paragraph [0152]) which can be directly on the lithium surface or in a depth of the surface of the lithium layer (i.e., intervening layers, regions, or components may also be present) (paragraph [0034]).
Regarding claim 7-8, Yang discloses the acid is an organic or inorganic acid such as boric acid (paragraph [0049]). With regards to the limitation “acid contacted the lithium metal to obtain the artificial interphase”, such has been addressed above in claim 5.
Regarding claim 9, Yang discloses an electrochemical cell (i.e., lithium metal battery) (paragraph [0049]), comprising:
a lithium metal anode (i.e., lithium metal electrode) (abstract) (12) (paragraphs [0006], [0015], [0180]-[0181], [0184]) (figure 1);
a cathode capable of absorbing and release lithium ions (paragraphs [0014], [0156], [0158]); and 
a solid state electrolyte (14a) arranged between the lithium metal anode and the cathode (as shown in figure 1) (paragraphs [0118], [0120], [0132], [0155], [0158]);  
wherein the lithium metal anode comprises an artificial interface layer (i.e., protective film) (13) contacting the lithium metal anode (as shown in figure 1) (paragraph [0151]);
wherein the artificial interface layer (13) contacts a liquid electrolyte or a solid electrolyte (paragraph [0118], [0151]) (as shown in figure 1) and consists of lithium salts and/or compounds (i.e., lithium salt and polyvinyl alcohol graft copolymer) (paragraph [0066]-[0069]), and
the artificial layer conducts lithium ions and is nonconductive of electrons (i.e., exhibits ion conductivity) (paragraph [0143]).
Yang  does not explicitly disclose the particulars of the artificial layer is obtained or derived by contacting or by a reaction of the lithium metal with an acid dissolved in a nonaqueous solvent. However, Yang discloses the artificial interface layer (i.e., protective film) a product and not drawn to a method or process of making the product. Since the prior art teaches an interface having salts and/or compounds as articulated above, the process or manipulations of the recited steps where the reaction of lithium metal and acid dissolved in an nonaqueous solvent to produce the artificial interface are not considered for determination of patentability.  A skilled artisan would understand that a reaction would occur between a surface of the lithium metal and an acid dissolved in a nonaqueous solvent given the conditions above described in Yang. 
As to the particulars of the artificial interphase layer formed in a depth and penetrates a surface of the lithium metal, Yang teaches the artificial interphase (i.e., protective film) (13) is disposed on the surface of the lithium metal (i.e., negative electrode) (12) (paragraph [0152]) which can be directly on the lithium surface or in a depth of the surface of the lithium layer (i.e., intervening layers, regions, or components may also be present) (paragraph [0034]).
Regarding claim 10, Yang discloses the lithium electrode of a lithium metal having an artificial interface layer (i.e., protective film) as described above in claim 1. Yang discloses the artificial interface layer is from about 1µm to 20µm (1000nm to 20000nm) (paragraph [0072]). It is noted that Yang differ in the exact same thickness range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness range of Yang overlap the instant claimed thickness range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). As to the particulars of the artificial interphase penetrating in a depth of the lithium metal, Yang teaches the artificial interphase (i.e., protective film) (13) is disposed on the surface of the lithium metal (i.e., negative electrode) (12) (paragraph [0152]) which can be directly on the lithium surface or in a depth of the surface of the lithium layer (i.e., intervening layers, regions, or components may also be present) (paragraph [0034]).
Regarding claim 11-12, Yang discloses the acid is an organic or inorganic acid such as boric acid (paragraph [0049]). With regards to the limitation “acid contacted the lithium metal to obtain the artificial interphase”, such has been addressed above in claim 5.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication 2016/0380314) as applied to claim 9 above, and further in view of Smith et al. (U.S. Patent Application Publication 2017/0084953) and Zimmerman et al. (U.S. Patent Application Publication 2018/0151914).
Regarding claims 13 and 16, Yang discloses the solid state electrochemical cell that includes a solid state electrolyte as described above in claim 9.
Yang does not disclose the cathode comprises elemental sulfur and selenium and/or tellurium.
Smith, drawn to lithium-sulfur batteries (abstract), discloses an anode based on lithium and a cathode based on elemental sulfur and selenium (paragraph [0002], [0057]) which as evidence by Zimmerman, also directed to lithium batteries (abstract), elemental sulfur, selenium, and tellurium in the cathode are useful to provide higher voltage discharge (abstract) (paragraph [0072], [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Yang to include elemental sulfur with selenium and/or tellurium as taught by Smith and Zimmerman in order to predictably increase higher voltage discharge of the electrochemical cell.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication 2016/0380314) as applied to claim 9 above, and further in view of Suzuki (U.S. Patent Application Publication 2016/0260963).
Regarding claims 14-15, Yang discloses the solid state electrochemical cell that includes a solid state electrolyte as described above in claim 9. 
Yang does not disclose the solid electrolyte is a lithium thiophosphate doped with a salt selected from the group consisting of LiF, LiCl, LiBr, LiI, Li3N, Li3P, Li2O, Li3BO3 and LiBH4.
3PS4) doped with a lithium salt (LiI-LiBr) is known for use as solid electrolyte material in batteries (paragraph [0001]-[0003], [0006], [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid electrolyte in the electrochemical cell of Yang to include a lithium thiophosphate doped with a lithium salt as taught by Suzuki in order to improve the ion conductivity in the solid electrolyte (paragraph [0006]-[0007], [0020]). 

Response to Arguments
Examiner appreciates the new amendments to the claims to address the previous rejection of claims 1-16 under 112(a) regarding new matter however, the new amendments also contain subject matter not described in the specification therefore, a new rejection under 112(a) for new matter is presented in this office action. 
Applicant argue the specification and Figure 14 provides support of the artificial interphase layer penetrating to a depth within the surface of the lithium metal.
Examiner respectfully disagree. The examiner was unable to locate where the originally filed specification contemplated the artificial interphase layer penetrating a depth within the surface of the lithium metal and consisting of lithium and lithium salts and/or compounds. Page 10, lines 10-17 of the instant specification recites “the composition of the artificial interphase created with boric acid shows the presence of boron, oxygen and sulfur atoms which are homogenously dispersed across the surface…the inventors have found that the surface seems 2, although EDS cannot detect lithium and therefore, an exact composition may not be indicated by this data”. As such, it appears that lithium is not present in the artificial interphase. Further, page 11, lines 10-15 of the instant specification recites “Fig. 14 demonstrate the effect of dipping time of a dip coating method on the artificial interphase thickness using boric acid DMSO solution for dipping times of 3 seconds and 10 seconds…the longer the dipping time creates a thicker artificial interphase. As such, it appears that the artificial interphase is not in a depth within the lithium metal. Concerning Figures 14a to 14c, sputtering is known as a surface characterization technique in which microscopic particles of a material are ejected from its surface, after the material is itself bombarded by energetic particles. In the sputtering mechanism, the energetic particles can take any movement path deep in the surface of the material (see figure below)7 and remove any atom as it goes deep in the surface. Therefore, as sputtering time pass to go deeper in the surface of the material (horizontal axis in figures 14a-14c), it would be expected to have an atomic% (vertical axis) not only for the Li metal but also for the artificial interphase (i.e., BxOy) due to the random movement of particles (see figure 14C sputtering time of 20 mins). This clearly demonstrates that there is no artificial interphase in a depth of the lithium metal, but only results of material ejected from the bottom (i.e., lithium metal) and wall (i.e., artificial interphase) of the etched surface.

    PNG
    media_image2.png
    534
    667
    media_image2.png
    Greyscale

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Analysis Features. Depth Profiling. 2013-2021. Thermofisher Scientific.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Self-assembled_monolayer (evidence for “contacting”)
        2 See https://en.wikipedia.org/wiki/Corrosion (evidence for “reaction”)
        3 See https://en.wikipedia.org/wiki/Self-assembled_monolayer (evidence for “contacting”)
        4 See https://en.wikipedia.org/wiki/Corrosion (evidence for “reaction”)
        5 See https://en.wikipedia.org/wiki/Self-assembled_monolayer (evidence for “contacting”)
        6 See https://en.wikipedia.org/wiki/Corrosion (evidence for “reaction”)
        7 See https://en.wikipedia.org/wiki/Sputtering (evidence for “sputtering”).